Petition for Writ of Mandamus Denied, Motion for Temporary Relief Denied
as Moot, and Memorandum Opinion filed November 26, 2014.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-14-00944-CV



                     IN RE AMELIA V. KELLY, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              122nd District Court
                           Galveston County, Texas
                       Trial Court Cause No. 11CV0325

                        MEMORANDUM OPINION

      On November 25, 2014, relator Amelia V. Kelly filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P.
52. In the petition, relator asks this court to compel the Honorable John Ellisor,
presiding judge of the 122nd District Court of Galveston County, to vacate three
orders pertaining to a motion by the real party in interest to enforce the final
judgment in the underlying litigation by foreclosure of relator’s real property.
Along with her petition, relator also filed in this court a motion for temporary
relief, asking this court to stay enforcement of one of the challenged orders in
which the trial court ordered foreclosure of the subject property and a
corresponding Sheriff’s sale of the property. See Tex. R. App. P. 52.8(b), 52.10.

      Just in October of this year, relator filed a petition for writ of mandamus in
this court with respect to the same orders that are challenged in the present case.
We denied relator’s previous petition. See In re Kelly, No. 14-14-00789-CV, 2014
WL 5492809, *1 (Tex. App.—Houston [14th Dist.] Oct. 30, 2014, orig.
proceeding) (mem. op., per curiam). Relator now returns with a new petition for
writ of mandamus, but presents the same issues and arguments that were contained
in the earlier petition. Relator has not identified any compelling reason for us to
reconsider our prior decision, nor are we aware of any such reason.

      Accordingly, we deny relator’s petition for writ of mandamus. We further
deny as moot relator’s motion for temporary relief.




                                  PER CURIAM

Panel consists of Justices Boyce, Jamison, and Donovan.




                                         2